DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on January 19, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-17 and 19-22 are objected to because of the following informalities.
In claim 1, there is no antecedent basis for “the message” within the phrase, “wherein the configuration of the messages by the user comprises specifying a structure of the message” (as claim 1 previously messages, it is unclear as to whether “the message” is intended to refer to each of the messages or just one of the messages).  Also in claim 1, there is no antecedent basis for “the list of fields present in the message” and for “the custom processor.”  Moreover, “wherein configuration of the messages by the user is one of a modified or updated in real time” is considered grammatically incorrect.
As claims 2-13, 16-17 and 19-21 depend from claim 1 and thereby include all of the limitations of claim 1, claims 2-13, 16-17 and 19-21 are objected to under a similar rationale.
In claim 14, there is no antecedent basis for “the message” within the phrase, “wherein the configuration of the messages by the user comprises specifying a structure of the message” (as claim 14 previously messages, it is unclear as to whether “the message” is intended to refer to each of the messages or just one of the messages).  Also in claim 14, there is no antecedent basis for “the system,” for “the list of fields present in the message” and for “the custom one of a modified or updated in real time” is considered grammatically incorrect.
As claim 22 depends from claim 14 and thereby includes all of the limitations of claim 14, claim 22 is objected to under a similar rationale.
In claim 15, there is no antecedent basis for “the message” within the phrase, “wherein the configuration of the messages by the user comprises specifying a structure of the message” (as claim 15 previously messages, it is unclear as to whether “the message” is intended to refer to each of the messages or just one of the messages).  Also in claim 15, there is no antecedent basis for “the system,” for “the list of fields present in the message” and for “the custom processor.”  Moreover, “wherein configuration of the messages by the user is one of a modified or updated in real time” is considered grammatically incorrect.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-4, 6, 7, 10-12, 14, 15, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2014/108901 to Hummel, et al. (“Hummel”), over U.S. Patent Application Publication No. 2008/0134158 to Salz et al. (“Salz”), over U.S. Patent No. 9,674,249 to Kekre et al. (“Kekre”), over U.S. Patent Application Publication No. 2012/0084317 to Sakamoto (“Sakamoto”), over U.S. Patent Application Publication No. 2004/0034696 to Joffrain et al. (“Joffrain”), and also over U.S. Patent Application Publication No. 2007/0005613 to Singh et al. (“Singh”).
Regarding claims 1, 14 and 15, Hummel describes methods and systems for automatically producing an analytics program according to an analytics diagram designed by a user (see e.g. page 1, lines 5-10).  Like in claim 1, Hummel describes a system comprising a hardware processor and a memory coupled to the hardware processor, wherein the hardware processor is configured to execute computer-executable instructions stored in the memory for (see e.g. page 4, lines 1-13; and page 10, lines 7-19: Hummel describes an analytics program system that comprises a “content designer” that is implemented by a processor and memory.  The memory understandably comprises computer-executable instructions that are executable by the processor to implement the following functions of the content designer.):
providing a graphical user interface (GUI) in order to design a graphical pipeline containing a plurality of graphical components, wherein each of the plurality of graphical components indicates a phase in a pipeline that is capable of being operated in a distributed computing environment (see e.g. page 10, lines 14-28; page 11, line 27 – page 12, line 17; page 17, line 27 – page 18, line 2; and page 23, line 10 – page 24, line 13: Hummel discloses that the content 
configuring at least one of a parameter, a rule and a logic for each of the plurality of graphical components on the GUI, wherein the at least one of the parameter, the rule and the logic is configured based upon a type of each graphical component, and wherein the at least one of the parameter, the rule and the logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks corresponding to each graphical component, and wherein the plurality of graphical components are configured in real time (see e.g. page 23, lines 6-9; page 25, line 1 – page 26, line 30; and page 36, lines 16-28: Hummel suggests that each component can be associated with at least one parameter, i.e. at least one property, and also at least one rule and/or logic, e.g. the function provided by the component, wherein the parameter, rule, and/or logic is based upon a type of each graphical component, and the parameter, rule, and/or logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks 
configuring at least one application based upon the configuration of the at least one of the parameter, the rule and the logic, wherein the at least one application being configured is further executed via one or more processing units in the pipeline, and wherein the execution of the at least one application enables the one or more processing units, in the pipeline, to perform a series of computational tasks (see e.g. page 9, lines 3-16; page 25, line 1 – page 26, line 30; and page 36, lines 16-28: Hummel suggests configuring at least one application, i.e. an application represented by the analytics diagram, based upon the configuration of the parameters, rules, and/or logic of each component in the diagram.  Hummel further suggests that the execution of the application can enable the one or more processing units, in the pipeline, to perform a series of computational tasks - see e.g. page 12, lines 10-17; page 17, line 27 – page 18, line 2; page 25, line 1 – page 26, line 30; and page 36, lines 16-28);
computing performance metrics associated with at least one of the plurality of graphical components, wherein the performance metrics include at least one of: a number of messages being processed, a time required to process the messages, and mean processing time computed (see e.g. page 8, lines 20-24; and page 9, lines 3-16: Hummel discloses that an analytics computing system gathers runtime data respective of execution of the analytics program and presents to the user the gathered runtime data overlaid on the analytics diagram.  Hummel further discloses that the runtime data can include the duration of execution of each step, i.e. of each component, of the analytics and
monitoring the performance metrics of the pipeline, wherein one or more data streams are buffered or queued in the form of a plurality of heterogeneous messages, and wherein the plurality of heterogeneous messages are received from channel components buffering the one or more data streams in the form of the plurality of heterogeneous messages (see e.g. page 8, lines 20-24; and page 9, lines 3-16: as noted above, Hummel discloses that an analytics computing system gathers runtime data respective of execution of the analytics program and presents the gathered runtime data overlaid on the analytics diagram.  Like further noted above, the gathered runtime data includes the duration of execution of each step, which can be considered a performance metric including a time required to process the messages at each component.  Moreover, Hummel discloses that data is passed from component to component in the pipeline in the form of messages – see e.g. page 26, lines 13-21; page 29, line 23 – page 30, line 4; and page 33, lines 25-27.  Hummel further discloses that data received by the pipeline from external sources is queued in the form of asynchronous messages – see e.g. page 42, lines 1-13; and page 42, line 21 – page 43, line 13.  Additionally, each component in the pipeline can buffer one or more messages, for example, if it needs to wait for a subsequent component to finish processing before it can pass a message to that component – see e.g. page 38, lines 10-18; page 40, lines 4-12; and page 41, lines 10-19.  While the messages have the same memory structure, e.g. an array of different types of variables – see e.g. page 33, lines 25-30 – it is apparent that the actual data values of each heterogeneous.  Conditional branch type components, for example, route messages to different paths in the pipeline based on a data value of the message passed to the component – see e.g. page 25, lines 13-21; such a conditional component would be useless if each message was required to have the exact same data values, as all the messages would be routed down the same path in the pipeline.  Accordingly, it is apparent that one or more data streams are buffered or queued by the pipeline in the form of a plurality of messages, and particularly, in the form of a plurality of heterogeneous messages like claimed.  Hummel further discloses that particular components in the pipeline receive such messages from external sources and provide the messages to other components for processing – see e.g. page 19, lines 13-26; page 25, lines 6-11.  Such components for receiving messages from external sources can be considered “channel components” like claimed.).
Accordingly, Hummel teaches a system similar to that of claim 1.  Under a similar rationale, Hummel is further considered to teach a method and non-transitory computer readable medium similar to claims 14 and 15, respectively.  Hummel, however, does not explicitly disclose that the application is executed to process one or more real time data streams captured in the distributed computing environment, and that the configuration of each of the plurality of graphical components includes specifying or changing parallelism of the graphical components to increase number of instances required for processing the computational tasks, to indicate providing single or multiple instances of the graphical component, as is required by claims 1, 14 and 15.  Moreover, although Hummel discloses that the plurality of graphical components are configured in real time, Hummel does not explicitly disclose that they are configured in real time without restarting the pipeline, as is further required by claims 1, 14 and 15.  Hummel also does not teach recommending changes in the pipeline based upon the monitoring of performance 
Similar to Hummel, Salz teaches providing a graphical user interface for designing a graphical pipeline containing a plurality of graphical components (i.e. “operators”), wherein each graphical component is associated with logic that enables at least one processing unit in the pipeline to perform one or more computational tasks corresponding to the graphical component (see e.g. paragraph 0043, 0053-0056; and FIG. 3).  Like claimed, Salz further teaches configuring at least one application based on the pipeline of graphical components, wherein the execution of the at least one application enables one or more processing units, in the pipeline, to perform a series of computational tasks in order to process one or more real time data streams captured in a distributed computing environment (see e.g. paragraphs 0002-0003, 0009, 0032, 0046, 0048, and 0051).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hummel and Salz before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel so as to include the graphical components like taught by Salz, whereby the application based upon a user-created pipeline of such components is executable to enable one 
Similar to Hummel and Salz, Kekre teaches generating a streaming application via a graph (i.e. a “logical plan”) comprising nodes as operators and edges as streams (see e.g. column 5, lines 20-35; column 8, line 16 – column 9, line 30; column 12, line 59 – column 13, line 26; and FIG. 6).  Regarding the claimed invention, Kekre also demonstrates configuring each of the plurality of operators of the graph (e.g. by converting the graph into “physical plan” and/or “execution plan” for execution by a computing system, or by making one or more dynamic adjustments), including by one of specifying or changing parallelism of the operators to increase a number of instances required for processing the computational tasks of the operators, and to indicate providing single or multiple instances of the operator (see e.g. column 1, line 56 – column 2, line 15; column 6, line 31 – column 7, line 35; column 7, lines 49-52; column 12, line 59 – column 13, line 38; column 16, lines 15-40; and FIGS. 6 and 7).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz and Kekre before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel and Salz such that the configuration of each of the plurality of operators (i.e. graphical components) includes one of specifying or changing parallelism of the operators to increase a number of instances required for processing the computational tasks of the operators, and to indicate providing single or multiple instances of the operator, as is taught by Kekre.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application program specified by the graph of operators to efficiently execute on a networked cluster of servers, as is evident from Kekre.

It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre and Sakamoto before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel, Salz and Kekre such that, when the graphical components are configured in real time, the stream processing (i.e. the pipeline) is not required to be stopped and restarted, as is taught by Sakamoto.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the stream processing to continuously operate, as is suggested by Sakamoto (see e.g. paragraphs 0007-0009).
Similar to Hummel, Joffrain teaches enabling a user to design a graphical pipeline containing a plurality of graphical components, wherein each of the plurality of graphical components indicates a phase in a pipeline (see e.g. paragraphs 0008-0012 and 0085-0087).  Joffrain further teaches computing performance metrics associated with the plurality of graphical components, and recommending changes in the pipeline based upon the monitoring of performance metrics of the plurality of graphical components (see e.g. paragraphs 0091-0094).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto and Joffrain before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel, Salz, Kekre and Sakamoto so as to recommend changes in the pipeline based upon the monitored performance metrics of the plurality of graphical components, as is taught by Joffrain.  It would have been advantageous to one of ordinary skill to utilize such a 
Singh generally describes a system to receive and process a data stream captured in a distributed computing environment (see e.g. paragraphs 0043, 0048-0049, 0054-0057, and 0064-0066).  Regarding the claimed invention, Singh particularly teaches that the received stream comprises a plurality of heterogeneously-formatted messages, which are converted to a common format (i.e. an internal message format, IMF) for processing, wherein the messages in the plurality of heterogeneously-formatted messages can be configured by a user for processing of the plurality of heterogeneously-formatted messages, wherein the configuration of the messages by the user comprises specifying a structure (e.g. schema) of the messages, wherein the configuration of the messages by the user comprises one of specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from the list of fields present in the message (i.e. Singh teaches specifying a structure, i.e. schema, of the messages and thus teaches “one of” specifying a structure of the message, selecting a list of messages configured in the system or choosing a couple of fields from the list of fields present in the message), wherein the configuration of the messages further comprises applying a custom logic or a custom rule (i.e. a “custom handler”) on a custom processor in order to process the plurality of messages, and wherein the configuration of the messages by the user is one of modified or updated in real time and is applied automatically without restarting the processing (see e.g. paragraphs 0002, 0007, 0056-0057, 0116-0123, 0133, and 0146-0152).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel, Salz, Kekre, Sakamoto and Joffrain such that the messages in the plurality of heterogeneous messages are configured by a user for processing of the plurality of 
As per claim 2, Hummel discloses that the type of each of the plurality of graphical components can comprise a processor component (e.g. a component for performing a predetermined calculation), a channel component (e.g. a component for retrieving a stream), a data store component (e.g. a component for writing data to a data store), and an emitter component (e.g. the component for writing data to a data store).  Similarly, the plurality of graphical components taught by Salz includes processor components (e.g. data manipulation operators), a channel component (e.g. an input streams operator), a data store component (e.g. an operator to write data to a table), and an emitter component (e.g. an output streams operator) (see e.g. paragraphs 0056-0063).  Hummel further discloses that at least one graphical component can be connected with at least one other graphical component via a connection having a predefined condition (see e.g. page 25, lines 6-21: Hummel discloses that 
	As per claim 3, it would have been obvious to modify the system taught by Hummel so as to include the graphical components like taught by Salz, as is described above.  The plurality of graphical components taught by Salz includes processor components (e.g. data manipulation operators), a channel component (e.g. an input streams operator), a data store component (e.g. an operator to write data to a table), and an emitter component (e.g. an output streams operator) (see e.g. paragraphs 0056-0063).  Salz further discloses that the processor components comprise at least one of a parser processor, a complex event processing (CEP) processor, a custom processor, a predictive modeling markup language (PMML) processor, a filter processor, an index processor, a persistence processor, an enricher processor and an alert processor (see e.g. paragraphs 0056 and 0062: Salz teaches processor components, i.e. operators, that include e.g. a filter processor and a custom processor).  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh further teaches a system like that of claim 3.
	As per claim 4, Hummel discloses that the type of each of the plurality of graphical components can comprise a channel component (e.g. a component for retrieving a stream) (see e.g. page 25, lines 6-9).  Similarly, the plurality of graphical components taught by Salz includes a channel component (e.g. an input streams operator) (see e.g. paragraph 0063).  Hummel further suggests that each of the graphical components is enabled to perform the computational 
As per claim 6, Hummel does not explicitly disclose that the graphical components include a CEP processor that is enabled to process data corresponding to a predefined time window based upon a query received from a user, and wherein the data is associated to at least one of the plurality of messages, as is required by claim 6.  Sakamoto nevertheless describes complex event processing (CEP), in which a data stream is monitored in real-time and a certain process is executed depending on the pattern of the monitored data (see e.g. paragraph 0003).  Sakamoto particularly discloses that CEP can entail processing data corresponding to a predefined time window based upon a query received from a user, wherein the data is associated with at least one of a plurality of messages (i.e. the stream of events) (see e.g. paragraphs 0003-0007).  It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh before him prior to the effective filing date of the claimed invention, to further modify the components taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so as to include a processor component that can perform complex event processing like taught by Sakamoto, whereby data corresponding to a predefined time window is processed based upon a query received from a user, and the data is associated with at least one of the plurality of messages.  It would have been advantageous to one of ordinary skill to utilize such a component because complex event processing is becoming increasing popular, as is taught by Sakamoto.  Accordingly, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh are considered to teach, to one of ordinary skill in the art, a system like that of claim 6.

Regarding claim 10, Hummel does not explicitly disclose that at least one of a plurality of messages is indexed partially or completely using an indexer processor, as is required by claim 10.  Kekre nevertheless describes operators that can perform various tasks, including e.g. indexing (see e.g. column 8, line 38 – column 9, line 13).  It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh before him prior to the effective filing date of the claimed invention, to further modify the components taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so as to include an indexer processor like taught by Kekre that indexes, at least partially or completing, the streaming data (i.e. messages) arriving thereto.  It would have been advantageous to one of ordinary skill to utilize such a component because it can aide in searching the data, as is suggested by Kekre.  Accordingly, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh are considered to teach, to one of ordinary skill in the art, a system like that of claim 10.
 As per claim 11, Hummel suggests that the data processed, corresponding to at least one of the plurality of messages, can be transferred by emitter components to one or more external systems (see e.g. page 19, lines 13-19).  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh is further considered to teach a system like that of claim 11.

As per claim 19, Hummel discloses that messages, rules and business logic (e.g. functions) and alerts associated with the graphical pipeline can be updated in real time, e.g. in response to adding a component to the graphical pipeline (see e.g. page 8, lines 1-24, page 10, lines 21-28; page 10, lines 10-17; page 17, line 21 – page 18, line 25; page 20, line 21 – page 21, line 5; page 23, line 6 – page 24, line 29; page 25, line 27 – page 26, line 30; and page 29, line 23 – page 30, line 4).  As described above, it would have been obvious to modify the system taught by Hummel, Salz and Kekre such that, when the graphical components are configured in real time, the stream processing (i.e. the pipeline) is not required to be stopped and restarted, because this would enable the stream processing to continuously operate, as is taught by Sakamoto.  Accordingly, the above-described combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh further teaches a system like that of claim 19.
As per claims 21 and 22, it would have been obvious, as is described above, to modify the system, method, and non-transitory computer-readable medium taught by Hummel and Salz such that the configuration of each of the plurality of operators (i.e. graphical components) includes specifying parallelism to indicate providing single or multiple instances of the operator (i.e. graphical component) like taught by Kekre.  Kekre discloses that such a configuration enables executing the plurality of operators, in parallel, on remote processing devices (i.e. servers) in a distributed computing environment, linked in a network (see e.g. column 1, line 56 – column 2, line 16; column 4, line 44 – column 5, line 19; column 6, line 31 – column 7, line 17; .

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, which is described above, and also over U.S. Patent Application Publication No. 2004/0107414 to Bronicki et al. ("Bronicki").
Regarding claim 5, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach a system like that of claim 4, as is described above, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components.  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not explicitly disclose that the graphical components include a parser processor that is enabled to parse at least one of a plurality of messages from an incoming stream, as is required by claim 5.
Similar to Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, Bronicki describes a system that provides a graphical user interface to design a graphical pipeline containing a plurality of graphical components (i.e. boxes representing pre-defined processes) (see e.g. paragraphs 0030-0036, 0045-0049, 0085, 00112-00113).  Regarding the claimed invention, Bronicki particularly discloses that one of the components can be a parser component that is enabled to parse incoming messages to the component (see e.g. paragraphs 0119-0120 and FIG. 4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki before him prior to the effective filing date of the claimed invention, to modify the components taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so as to include a parser processor like taught by Bronicki, which is enabled to parse incoming messages.  It would have been advantageous to one of ordinary 
Regarding claim 13, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach a system like that of claim 1, as is described above, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components.  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not explicitly disclose that the graphical pipeline is further integrated to one or more graphical pipelines on the GUI by using an edge component, wherein the edge component is enabled to configure a rule to facilitate real time integration of the one or more graphical pipelines, and wherein each graphical pipeline indicates a sub-system capable of executing a specific task, as is required by claim 13.
Similar to Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, Bronicki describes a system that provides a graphical user interface to design a graphical pipeline (i.e. a process model) containing a plurality of graphical components (i.e. boxes representing pre-defined processes) (see e.g. paragraphs 0030-0036, 0045-0049, 0085, 00112-00113, and 0135, and FIG. 10).  Moreover, like in claim 13, Bronicki further discloses that a graphical pipeline (i.e. process model) can be integrated with one or more other graphical pipelines on the GUI by using an edge component (i.e. a slot), wherein the edge component is enabled to configure a rule to facilitate integration of the one or more graphical pipelines, and wherein each graphical pipeline indicates a sub-system (i.e. a sub-process) capable of executing a specific task (see e.g. paragraphs 0035-0038, 0092-0103, 0138-0144, and FIG. 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki before him prior to the effective filing date of the claimed invention, to modify the system taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so that the graphical pipeline can be integrated with one or more other graphical pipelines on the GUI by using an edge component like taught by Bronicki, .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, which is described above, and also over U.S. Patent No. 9,740,802 to Nixon et al. (“Nixon”).
As described above, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach systems like that of claims 6 and 7, which provide a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components.  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not explicitly disclose that the graphical components include an alert processor that is enabled to generate notification alerts based upon the processing of the data or the execution of customized logic on the at least one of the plurality of messages, as is required by claims 8 and 16.
Similar to Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, Nixon describes a graphical user interface that enables a user to design a graphical pipeline (i.e. “model”), which can be used to process one or more real time data streams, and which contains a plurality of graphical components (i.e. “templates”), wherein each of the graphical components is configured with at least one of a parameter, a rule and a logic, and indicates a phase in the pipeline (see e.g. column 4, line 32 – column 5, line 37; column 6, lines 1-36; column 14, lines 21-59; and FIG. 3).  Moreover, regarding claims 8 and 16, Nixon discloses that the graphical components can include an alert processor (i.e. an “alarm template”) that generates notification 
It would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Nixon before him prior to the effective filing date of the claimed invention, to modify the components taught by Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh so as to include an alert processor like taught by Nixon, which generates notification alerts based upon the processing of the data by the pipeline or the execution of customized logic on the data.  It would have been advantageous to one of ordinary skill to utilize such a component because it would indicate to the user important results of the processing by the pipeline, as is evident from Nixon.  Accordingly, Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Nixon are considered to teach, to one of ordinary skill in the art, a system like that of claims 8 and 16.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, which is described above, and also over U.S. Patent Application Publication No. 2014/0149895 to Bardhan (“Bardhan”).
As described above, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach a system like that of claim 4, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components.  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not explicitly disclose that the graphical components include a predictive modeling markup language (PMML) processor that is enabled to perform predictive analytics of the data associated to at least one of the plurality of messages, as is required by claim 9.
Predictive Model Markup Language (PMML) is nevertheless known in the art.  For example, Bardhan suggests employing PMML to perform predictive analytics on data (see e.g. paragraph 0003-0004).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki, which is described above, and also over U.S. Patent Application Publication No. 2002/0196283 to Petruk et al. (“Petruk”).
As described above, Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki teach a system like that of claim 13, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components, and wherein the graphical pipeline is configured to process one or more real time data streams.  Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki, however, do not explicitly disclose that a graphical pipeline or an integration of one or more graphical pipelines is registered as a template for computation of similar data streams, as is required by claim 17.
Similar to Hummel, Salz, Kekre, Sakamoto, Joffrain, Singh and Bronicki, Petruk teaches enabling a user to design a graphical pipeline (i.e. a graphical program) containing a plurality of graphical components, where each of the plurality of graphical components indicates a phase in a pipeline (see e.g. paragraphs 0007-0012).  Petruk further teaches registering such graphical pipelines as a templates for performing similar functionality (see e.g. paragraphs 0014-0016 and 0155-0164).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, which is described above, and also over U.S. Patent Application Publication No. 2009/0198736 to Shen et al. (“Shen”).
As described above, Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh teach a system like that of claim 6, which provides a graphical user interface in order to design a graphical pipeline containing a plurality of graphical components, including a channel component that buffers or queues a real-time stream in the form of a plurality of messages.  Hummel suggests that at least one of the plurality of messages is stored partially or completely in a data store using a persister processor (see e.g. page 25, lines 6-21: Hummel describes a component for writing data to a data store.  Such a component can be considered a “persister processor” like claimed.).  Hummel, Salz, Kekre, Sakamoto, Joffrain and Singh, however, do not disclose that the data is stored based on appropriate partitioning logic, comprising a time based slicing technique or a time based partitioning technique, as is required by claim 20.
Time-based partitioning is nevertheless known in the art.  Shen, for example, teaches storing data in a database on the basis of appropriate partitioning logic, including a time based partitioning technique (see e.g. paragraphs 0002, 0007 and 0020).



Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 14 and 15.
Argument 1:  Regarding the prior art rejections presented in the previous Office Action, the Applicant argues that Hummel, Salz, and Kekre fail to teach or suggest, “configuring at least one of a parameter, a rule and a logic for each of the plurality of graphical components on the GUI, wherein the at least one of the parameter, the rule and the logic is configured based upon a type of each graphical component, and wherein the at least one of the parameter, the rule and the logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks corresponding to each graphical component, and wherein the plurality of graphical components are configured in real time without restarting the pipeline, and wherein the configuration of each of the plurality of graphical components includes one of a specifying or changing parallelism of the graphical components to increase number of instances required for processing the computational tasks, to indicate providing single or multiple instances of the graphical component” as is now claimed.  In particular, the Applicant argues that in Kekre there is no “mention of either change or specification of parallelism in a running pipeline or by stopping the pipeline.”

	Similar to Hummel, Kekre teaches generating an analytics graph (i.e. a “logical plan”) comprising a plurality of interconnected components (i.e. operators) that represents a stream of analytics functions (see e.g. column 5, lines 20-35; column 8, line 16 – column 9, line 30; column 12, line 59 – column 13, line 26; and FIG. 6).  Kekre particularly teaches configuring each of the operators (i.e. when converting the graph into a “physical plan” and/or “execution plan” to execute the stream of analytics functions) including by specifying parallelism of the operators to increase a number of instances of the operator required for processing computational tasks, and to indicate providing single or multiple instances of the operators:
As indicated in FIG. 6, the application is a financial application whose streaming data originates in a stock ticker, e.g., Stock Tick Input 1 in each of the plans.  In an The distributed streaming platform (e.g., the STRAM) converts the logical plan 601 into a physical plan 602 by statically partitioning the operator Daily Volume 2 into three instances (e.g., per a partition count in the specification): instance Daily Volume 2_1, instance Daily Volume 2_2, and instance Daily Volume 2_3, each of which might be a thread.

(Column 12, line 64 – column 13, line 11) (Emphasis added).


    PNG
    media_image1.png
    480
    578
    media_image1.png
    Greyscale

As depicted in FIG. 7A, a logical plan (or DAG) 701 includes four operators: operator 0, operator 1, operator 2, and operator 3.  According to the static partitioning (e.g., partition counts) in the specification for the logical plan 701, the distributed streaming platform (e.g., the STRAM) could partition operator 1 into three instances, 1a, 1b, and 1c, and operator 2 into two instances, 2a and 2b, using one unifier for the three instances of operator 1 and one unifier for the two instances of operator 2, when creating the physical plan (or DAG) 702.
(Column 13, lines 29-38) (Emphasis added).

    PNG
    media_image2.png
    468
    544
    media_image2.png
    Greyscale

Moreover, Kekre discloses that the system monitors execution of the instances of the operators and can make one or more “dynamic adjustments” based on the results of the monitoring (see e.g. column 6, line 31 – column 7, line 14).  Kekre particularly discloses that such dynamic adjustments can include “updating the physical plan by adding new instances of operators” (column 7, lies 13-17; see also column 16, lines 15-40).  That is, Kekre teaches changing the parallelism of the operators to increase a number of instances required for processing the computational tasks of the operators.  Kekre further discloses that such dynamic adjustments might originate from commands entered by the user (see column 7, lines 30-35).  Moreover, 
	As noted above, it would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz and Kekre before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-readable medium taught by Hummel and Salz such that the configuration of each of the plurality of operators (i.e. graphical components) includes one of specifying or changing parallelism of the graphical components to increase a number of instances required for processing the computational tasks of the components, and to indicate providing single or multiple instances of the graphical operator, as is taught by Kekre.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the application program specified by the graph of operators to efficiently execute on a networked cluster of servers, as is evident from Kekre.
As noted above, Sakamoto describes complex event processing, in which a real-time stream is processed to determine the occurrence of predefined conditions therein (see e.g. paragraphs 0003-0006, and 0032).  Regarding the claimed invention, Sakamoto further suggests that the conditions (i.e. “rules”) can be configured (e.g. changed) in real time without stopping and restarting the complex event processing (see e.g. paragraphs 0007-0009, 0029-0031 and 0043).
As further noted above, it would have been obvious to one of ordinary skill in the art, having the teachings of Hummel, Salz, Kekre and Sakamoto before him prior to the effective filing date of the claimed invention, to modify the system, method, and non-transitory computer-combination of Hummel, Salz, Kekre and Sakamoto teaches “configuring at least one of a parameter, a rule and a logic for each of the plurality of graphical components on the GUI, wherein the at least one of the parameter, the rule and the logic is configured based upon a type of each graphical component, and wherein the at least one of the parameter, the rule and the logic is configured to enable at least one processing unit, in the pipeline, to perform one or more computational tasks corresponding to each graphical component, and wherein the plurality of graphical components are configured in real time without restarting the pipeline, and wherein the configuration of each of the plurality of graphical components includes one of a specifying or changing parallelism of the graphical components to increase number of instances required for processing the computational tasks, to indicate providing single or multiple instances of the graphical component” as is claimed.

Argument 2:  The Applicant further argues that Hummel, Salz, Kekre, Sakamoto and Joffrain fail to disclose or suggest the claimed feature of, “ wherein the messages in the plurality of heterogeneous messages are configured by a user for processing of the plurality of heterogeneous messages, wherein the configuration of the messages by the user comprises specifying a structure of the messages, wherein the configuration of the message by the user comprises one of specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from the list of fields present in the message, wherein the configuration of the messages further comprises applying a custom logic or a custom rule on the custom processor in order to process the plurality of messages, wherein the 
	In response, the Examiner first respectfully submits that the claims do not require configuring messages by selecting a list of messages configured in the system or choosing a couple of fields from the list of fields present in the message.  Claim 1 for example recites, “wherein the configuration of the message by user comprises one of a specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from the list of fields present in the message” (emphasis added).  The broadest, most reasonable interpretation of such a recitation would require only one of: (i) specifying a structure of the message; (ii) selecting a list of messages configured in the system, or (iii) choosing a couple of fields from the list of fields present in the message.  Singh teaches enabling a user to configure messages by specifying a structure (i.e. a schema) of the messages (see e.g. paragraphs 0007, 0120-0123 and 0146-0148).  Accordingly, the Examiner respectfully maintains that Singh teaches “wherein the configuration of the message by user comprises one of a specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from the list of fields present in the message” as is claimed.
	The Examiner further respectfully submits that Singh teaches applying custom logic or a custom rule on a custom processor in order to process a plurality of messages.  In particular, Singh discloses that a schema for a received message can be associated with one or more “handlers” for converting fields of the received message into a common format (i.e. an internal message format, IMF) for processing (see e.g. paragraph 0007 and 0120-0121).  Singh 
	Accordingly, the Examiner respectfully maintains that Hummel, Salz, Kekre, Sakamoto and Joffrain teach the claimed feature of, “ wherein the messages in the plurality of heterogeneous messages are configured by a user for processing of the plurality of heterogeneous messages, wherein the configuration of the messages by the user comprises specifying a structure of the messages, wherein the configuration of the message by the user comprises one of specifying a structure of the message, selecting a list of messages configured in the system, or choosing a couple of fields from the list of fields present in the message, wherein the configuration of the messages further comprises applying a custom logic or a custom rule on the custom processor in order to process the plurality of messages, wherein the configuration of the message by the user is one of a modified or updated in real time and is applied on the pipeline automatically without restarting the pipeline.”
	The Applicant’s arguments filed on January 19, 2021 have thus been fully considered but are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
3/24/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173